Citation Nr: 1632387	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for mild degenerative arthritis of the right knee (a right knee disability), to include as secondary to service-connected residuals of a left distal tibia and fibular fracture.

2.  Entitlement to service connection for low back pain with moderate degenerative changes of the lumbar spine (a lumbar spine disability), to include as secondary to service-connected residuals of a left distal tibia and fibula fracture.

3.  Entitlement to an increased disability rating in excess of 10 percent prior to March 5, 2009, and in excess of 20 percent thereafter, for residuals of a left distal tibia and fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1969.  The Veteran had additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In January 2015, the Board remanded the claim for entitlement to increased disability rating for residuals of a left distal tibia and fibula fracture for additional development.  In a May 2015 rating decision, the Appeals Management Center granted entitlement to a 20 percent disability rating, effective March 5, 2015.  The matter has been properly returned to the Board for appellant consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also in January 2015, the Board denied the claims for entitlement to service connection for a lumbar spine disability and right knee disability, both to include as secondary to service-connected residuals of a left distal tibia and fibula fracture.  In a June 2015 Joint Motion for Partial Remand, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the January 2015 Board decision that denied entitlement to service connection for a lumbar spine disability and right knee disability, and remanded the case to the Board for adjudication consistent with the Court's order, specifically for the Board to adequately consider the theory of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The case was remanded by the Board in July 2015 and December 2015.  The matters have been properly returned to the Board for appellant consideration.

The issue of higher evaluation for residuals of a left distal tibia and fibula fracture.
is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is related to the Veteran's service-connected residuals of distal tibia and fibula fracture.

2.   The Veteran's lumbar spine disability is related to the Veteran's service-connected residuals of distal tibia and fibula fracture.


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability is proximately due to the service-connected residuals of distal tibia and fibula fracture.  38 C.F.R. § 3.310(a) (2015). 

2.  The Veteran's lumbar spine disability is proximately due to the service-connected residuals of distal tibia and fibula fracture.  38 C.F.R. § 3.310(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The Board need not discuss in detail the sufficiency of VCAA notice in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Entitlement to service connection for right knee disability and lumbar spine disability.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2014). 

The Veteran seeks service connection for a lumbar spine and right knee disability.  He claims that his back disability is related to his military service.  Alternatively, he argues that the current lumbar spine disability is secondary to the Veteran's service-connected residuals of left distal tibia and fibular fracture.  The Veteran also claims that his current right knee disability is secondary to his service-connected residuals of left distal tibia and fibular fracture.  He has explained that one leg is shorter than the other due to his in-service injury and this has caused him to favor one leg over the other which has resulted in a right knee and back disability.  

In a June 2011 treatment record, Dr. A. noted that there was a distinct possibility that the Veteran does have symptoms in the right knee as a result of the previous facture over the long period of time with some abnormal gait pattern he may have caused greater stress on the right knee, but that was specific as the Dr. A. said he could get at this point.  In a November 2014 treatment record, Dr. A. noted that the Veteran's left leg was 8.0 millimeters to a full centimeter shorter.  He noted that he could see how a change in in gait might aggravate his right knee by favoring that side more due to his left lower extremity injury.  In a February 2015 letter, Dr. A. opined that the Veteran's left leg injury sustained while in the military caused him to favor his right lower extremity when walking or running, possibly contributing to his problematic right knee issues.  The Board finds these opinions to be speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

In a February 2015 treatment record, Dr. V. noted that there was a strong possibility right knee pain is related to service related injury in 1969 or 1970.  Dr. V. noted that there is a strong connection and he believed that his right knee is treated to his service-related injury.  Although he referenced that the Veteran favored his left leg which is now shorter than his right, he did not provide a rationale about how his right knee disability is due to his service injury.

The favorable evidence of records includes the August 2012 record of Dr. R.J. and the March 2015 letter of S.V. 

In an August 2012 treatment record, Dr. R.J., a doctor of podiatry, noted that the Veteran's left lower leg was shorter by 2 centimeters.  He had an abnormal gait due to longer right lower leg.  The physician concluded that his right leg disability was secondary to an old ankle fracture.  In a July 2015 addendum, Dr. R.J. noted that the shorter left leg would cause problems with other lower legs over time including degenerative joint disease of the right and left hips, knees and ankle joints.  Due to the shorter left leg, the Veteran could also have problems with the lower back.  Quite often, the opposite leg then needs surgery at the knee or hip joint.  All of these will lead to abnormal gait pattern because of the shorter limb which was due to the left ankle injury.

In a March 2015 letter, the Veteran's chiropractor, S.V., noted that one of the main contributing factors of the Veteran's  low back and right knee pain occurred when he was in service and sustained a left tibia fibula fracture that did not heal properly.  Plain film studies reveal that the left knee joint line is lower than the right by a significant degree.  This structural imbalance has caused changed in normal gait patterns affecting not only the Veteran's right knee but the muscle groups primarily responsible for low back and pelvic stability.  The chiropractor explained the lower back pain can have its origin within the gait cycle and lower extremity function in particular.  Having dysfunction within the lower extremity can reproduce a repetitive sprain/strain injury (i.e., low back) or an antalgic gait/compensation related injury (i.e., right knee).  An antalgic gait or painful gait is when the Veteran avoids putting weight on one leg due to pain.  He opined that the Veteran's left lower extremity injury contributed to his current right knee and low back symptomology.

In a March 2016 treatment record, a physician assistant noted that there was discrepancy in leg height of 1 centimeter when knee heights are compared.  The physician assistant noted that the right knee pain is more likely than not related to his military service.

Opinions against the Veteran's contentions include the 2011 VA opinion and the February 2016 VA opinion.  

Although the 2011 VA opinion was found inadequate because it did not include an opinion as to whether the Veteran's lumbar spine disability and right knee disability were aggravated by his service-connected disability, the examiner provided an opinion that it was less likely as not that the Veteran's back and knee disability were caused by his service-connected disability.  The examiner included medical literature to support his findings.

In February 2016, a VA examiner opined that the Veteran's right knee disability was less likely as not caused by or aggravated by the service connected left lower tibia and fibula injury.  The examiner also opined that the Veteran's back disability was less likely as not caused by or aggravate by the service-connected left lower tibia and fibula injury.  The examiner explained that the medical literature makes a distinction between mild lower leg inequality <3 centimeters and more severe lower leg inequality of 3-6 centimeters (being moderate) and >6 centimeters (being severe).  The Veteran's current lower leg inequality characterized in the record as almost 1 centimeter by Dr. A. and as 2 centimeters by Dr. J. is in the mild category-which according to the medical and scientific evidence may be inconsequential and not associated with any pathology.  The examiner found that there was not sufficient evidence in the medical scientific literature to establish a causal association between the Veteran's service-connected tibia and fibula and lower leg inequality (which is characterized as in the mild range) with the development of his degenerative arthritis of the right knee or lumbar spine.  Also, the examiner found that there was not sufficient evidence in the medical-scientific literature to establish the service-connection disability or the lower leg inequality are aggravating factors in development of his degenerative arthritis in his right knee or lumbar spine disability.  The examiner also noted that the x-ray evidence showed mild degeneration in both knees and that the right knee was no significantly worse than the left knee.  The examiner noted that the Veteran had a history of jogging several miles every other day until around 2008.  It is unlikely that the Veteran would have been able to keep jogging for so many years if there was a need to favor the leg or if there was a significant mis-alignment from the service-connected tibia and fibula disability.  Instead, a lifetime of activities and repetitive traumas in the years after service in an aging body are likely to have caused the mild degenerative arthritis in his knee and back.  The Veteran's degree of arthritis or degenerative changes claimed in this right knee and back were not unusual given his age.

The Board finds that the evidence in favor and opposed to the Veteran's claim are in equipoise.  Thus, the Board concludes that service connection is warranted for the Veteran's claimed lumbar spine disability and right knee disability as secondary to the service-connected residuals of a left distal tibia and fibular fracture disability.


ORDER

Entitlement to service connection for a lumbar spine disability as secondary to the service-connected residuals of a left distal tibia and fibular fracture is granted.

Entitlement to service connection for a right knee disability as secondary to the service-connected residuals of a left distal tibia and fibular fracture is granted.


REMAND

The Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  

The July 2010, September 2011 and March 2015 VA ankle examinations do not include testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  For this reason, the Board finds that a new VA examination is needed to determine the severity of the Veteran's service-connected residuals of the left tibia and fibula fracture.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since December 2015 and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected residuals of tibia and fibula/left ankle disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

The examiner should report the Veteran's range of motion in terms of degrees in terms of extension and flexion, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. The examiner's report should include a description of the above factors that pertain to functional loss due to the left ankle disability that develops on repetitive use or during flare-up. 

The examiner should be asked to specify the point during motion that the Veteran experiences pain, and to indicate whether the left ankle joint is ankylosed. 

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left tibia and fibula fracture (and left ankle) and the right tibia and fibula (and right ankle).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the private records.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010).

3. Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the increased rating  claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


